UNITED STATES DISTRICT C()URT
FOR THE DISTRICT OF COLUMBIA

)
JOHN W. HAWTHORNE, )
)
Plaintiff, )
)
v. ) Civil Action No. l 1-1406 (RCL)

)
MAYOR VINCENT C, GRAY, et al,, )

, FILEo

D€l`€l'ld€tnt$. §   6 
Clerk, U.S. Distriet and
Bankruptcy Courts
MEMORANDUM OPINION

This matter is before the Court on Defendants’ Motion to Dismiss Plaintiff`s Amended
Complaint [Dkt. #26] pursuant to Rule l2(b)(6) of the Federal Rules of Civil Procedure.
Because defendants have presented matters outside of the pleadings which the Court has
considered, the motion is treated as one for summary judgment under Rule 56 of the Federal

Rules of Civil Procedure. F or the reasons discussed below, defendants’ motion will be granted.

l. BACKGROUND

On May 25, 201 l , plaintiff began to serve a 90-day sentence at the District of Columbia
Central Detention Facility ("D.C. Jail"). Compl. W 2-3.1 According to plaintiff, the poor living
conditions at the D.C. Jail - overcrowding, poor sanitation, inadequate ventilation, and extreme
heat - contributed to the growth and spread of dangerous bacteria throughout the facility. See
Compl. 1111 25-26. The plaintiff contracted a staph infection so severe as to require excision of

damaged tissue. See id. 1111 l5-l 8. On June 25, 2011, "less than a week after surgery, Pl.’s Aff.

l Although plaintiff has amended his complaint [Dkt. #24], it does not appear that he has

abandoned claims set forth in the original pleading [Dkt. #l]. For purposes of this discussion,
the Court relies on factual allegations set forth in both documents.

1

in Opp’n to Defs.’ Mot. for Summ. J. [Dkt. #31] ("Pl.’s Opp’n") at 4, plaintiff was transferred
from the D.C. Jail to the Correctional Treatment Facility ("CTF") for care of the resulting

wound, Compl. 1 21.

Plaintiff alleges that defendants "failed [to ensure his] safety and security [by] exposing
[him] to deadly bacteria, unhealthy conditions, overcrowding, and poor sanitation," and have
caused him to "suffer[] severe pain and anguish." Compl. 1 28. Additionally, he alleges that
defendants "showed deliberate indifference to [his] medical needs." Am. Compl. 1 23B. He
brings this civil rights action under 42 U.S.C. § 1983 for alleged violations of his Eighth
Amendment right to be free from cruel and unusual punishment. See Compl. 11 l, 3, 23-24.
Plaintiff demands compensatory and punitive damages totaling $3,000,000, Compl. 1 29; Am.
Compl. 1 30, for the "pain and suffering, emotional duress, anguish, [and] physical scares [sic]

plaintiff will bare [sic] for the rest of his life." Am. Compl. 1 29.

II. DISCUSSlON
A. Summary Judgment Slandard

The Court grants stunmary judgment "if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed.
R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 3l7, 322 (1986); Diamona’ v. Atwood, 43
F.3d 153 8, 1540 (D.C. Cir. l995). To determine which facts are material, the Court looks to the
substantive law on which each claim rests. Anderson v. Lz`berly Lobby, Inc., 477 U.S. 242, 248
(1986). The mere existence of a factual dispute does not bar summary judgment See id. A
genuine dispute is one whose resolution could establish an element of a claim or defense and,

therefore, affect the outcome of the action. Celolex, 477 U.S. at 322; Anderson, 477 U.S. at 248.

To prevail on a motion for summary judgment, the moving party must show that the
nonmoving party "fail[ed] to make a showing sufficient to establish the existence of an element
essential to that party’s case, and on which that party will bear the burden of proof at trial."
Celotex, 477 U.S. at 322. By pointing to the absence of evidence proffered by the nonmoving
party, a moving party may succeed on summary judgment. Id. The Court must draw all
justifiable inferences in the nonmoving party’s favor and accept the nonmoving party’s evidence
as true. Ana'erson, 477 U.S. at 255. A nonmoving party, however, must establish more than "the
mere existence of a scintilla of evidence" in support of his position. Id. at 252. He must "do
more than simply show that there is some metaphysical doubt as to the material facts,"
Matsushita Elec. Indus. Co. v. Zem`th Radio Corp., 475 U.S. 574, 586 (1986), and he cannot rely
on conclusory assertions without any factual basis in the record to create a genuine dispute. See
Ass ’n ofFlz`ghl Attendants-CWA v. U.S. Dep ’t ofTransp., 564 F.3d 462, 465-66 (D.C. Cir.

2009y

B. Mayor Gray and Warden Wainwright

Plaintiff has named the Mayor of the District of Columbia and the Warden of the D.C.
Jail as defendants to this action. See Compl. at l (caption); see id. at 4. In later submissions, he
clarified that he "makes no claim of wrongdoing against Mayor Vincent Gray and Warden
Simon Wainwright," and certainly makes no attempt at "suing a building D.C. Jail." Mem. of P.
& A. in Supp. of Dismissing Defs.’ Mot, Requesting the Dismissal of Pl.’s Compl. [Dkt. #18] at
2; see Pl.’s Mot. to Deny Defs.’ Mot. to Dismiss [Dkt. #17] at 2. The Court will dismiss Mayor
Gray and Warden Wainwright as parties to this action, and will construe the complaint as if all

claims were brought against the District of Columbia alone.

C. Exhaustion of Adminis'trative Remedies

The Prison Litigation Reforrn Act ("PLRA") in relevant part provides that "[n]o action
shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any other Federal
law, by a prisoner confined to any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted." 42 U.S.C. § l997e(a). This exhaustion
requirement is mandatory and "applies to all prisoners seeking redress for prison circumstances
or occurrences." Porter v. Nussle, 534 U.S. 516, 520 (2002); see Jones v. Bock, 549 U.S. 199,
21 l (2007) ("There is no question that exhaustion is mandatory under the PLRA and that
unexhausted claims cannot be brought in court"). Exhaustion under the PLRA requires "proper
exhaustion," Wc)odford v. Ngo, 548 U.S. 81, 93 (2006), meaning that a prisoner must comply
with procedural rules, including filing deadlines, as a precondition to filing a civil suit in federal
court, regardless of the relief offered through the administrative process. Id.; Booth v. Churner,
532 U.S. 73l, 741 (200l). Thus, a prisoner may file a civil action concerning conditions of
confinement under federal law only after he has exhausted the prison’s administrative remedies.
Jackson v. District of Columbz`a, 254 F.3d 262, 269 (D.C. Cir, 2001). A prisoner is subject to
the exhaustion requirement even after his release from custody. See, e.g., Ahmed v. Dragovz`ch,
297 F.3d 201 , 210 (3d Cir. 2002) (finding that plaintiff was bound by PLRA’s exhaustion
requirement notwithstanding his release from prison after filing lawsuit concerning prison
conditions); Hum‘er v. Corr. Corp. ofAm., 441 F. Supp. 2d 78, 82 (D.D.C. 2006) (applying

exhaustion requirement to a former inmate).

The lnmate Grievance Procedures in effect at the D.C. Jail set forth a four-step process
"through which inmates of the District of Columbia Department of Corrections (DOC) may seek

resolution of complaints." Defs.’ Mem., Ex. A (Prograrn Statement 4020.lG, inmate Grievance

Procedures (IGP), dated March 9, 20l0) at l; see id., Ex. A at 8-l4. Generally, an inmate begins
with an informal complaint submitted on a request slip to a staff member. See ia?., Ex. A at 8-9.
If he is not satisfied with the resolution of his informal complaint, the inmate may file a formal
grievance with the Warden of the D.C. Jail, see id., Ex. A at 9-11, an appeal to the Deputy
Director of the DOC, see id., Ex. A at 12, and a final appeal to the Director of the DOC, see z`d. ,
Ex. A at 12-14. "[l]ncoming prisoner grievances are scanned and entered into a computer

database which can be searched by the name of the sender." Id., Ex. C (Lee Aff.) 1 4.

Defendant shows that the DOC’s Grievance Coordinator reviewed the relevant database
and found that plaintiff "did not submit a grievance during [ca1endar year] 2011." la’., Lee Aff. 1
6. However, plaintiff did submit an informal grievance on or about June 16, 201 l, which in
relevant part stated:

1 arrived at this facility 5-25-11 and went through the intake
procedure. Since that time 1 submitted numerous request [sic] to
the medical staff regarding me not being able to breathe because of
the extreme heat, sore and scratchy throat, watery eyes, and
coughing up mucus[,] inflammation, and runny nose. 1 submitted
another sick call after being prescribed [medication] by Dr.
Wilkins and was told at the nurses [sic] clinic that 1 will feel better
after receiving my refi1l . . . . 1 need to see the physician again
because the medicine is not working. 1 am seeking to get the
correct medical treatment. 1 haven’t gotten any better spitting up
this mucus and nose and eyes still running and having difficulty
breathing.

Ia’. , Ex. B (Informal Grievance Form dated June 16, 2011). 'l`he Grievance Coordinator received
the informal grievance on July 7, 2011, and Warden Wainwright responded on July 20, 2011.

See ia’. , Ex. D (Memorandum to plaintiff from Simon T. Wainwright dated July 20, 2011).

Plaintiff attached two exhibits to his complaint which purport to be "written duplicates"

of an informal grievance dated July 1, 2011, and a final appeal dated July 26, 2011. See Compl.,

Ex. A. These exhibits are of no use to plaintiff, however. Even if the "final appeal" were
evidence of completion of the inmate grievance process, plaintiff would not have exhausted his

administrative remedies until after he filed this lawsuit on July 22, 201 1 .2 Exhaustion must

occur before bringing a civil action in district court concerning prison conditions. See 42 U.S.C.

§ l997e(a).

Based on the record of this case, at most, plaintiff has completed the first step of the

grievance procedures available to him at the D.C. Jail - he filed an informal grievance on June

16, 2011. Plaintiff has not shown that he followed the process beyond an informal request stage.

Nothing in the record suggests that plaintiff was unaware of the grievance process, or that
officials affirmatively obstructed his access to the grievance process, or that the administrative

remedies were otherwise unavai1able.

'fhe PLRA’s exhaustion requirement "occasionally may be harsh in its application."
Graham v. Crzzy of Gloucester, Va., 668 F. Supp. 2d 734, 740 (E.D. Va. 2009), but its
"requirements are clear: 1f administrative remedies are available, the prisoner must exhaust
them." Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000). Plaintiff has not done so and,

accordingly, defendants’ motion for summary judgment will be granted.

2 lt is the practice of the Clerk of Court to date-stamp the lirst page of each complaint and

application to proceed in forma pauperis received by mail. Review of the Court’s docket shows
that the Clerk received plaintiffs complaint and in forma pauperis application on July 22, 2011;
the in forma pauperis application was approved on August 1, 2011, and the Clerk officially
docketed the complaint on August 4, 2011.

lll. CONCLUSION

There is no genuine issue of material fact with respect to the availability of inmate
grievance procedures at the D.C. Jail and plaintiff s failure to complete the procedures before
filing this action. Accordingly, defendants’ motion for summary judgment will be granted. An

Order accompanies this Memorandum Opinion.

DATE; 7/  C- H€»»LWK
7'§/' '>~ ROY'CE C. LAMBERTH
United States District Judge